Appellant was convicted of receiving stolen property, his punishment being assessed at four years confinement in the penitentiary.
The evidence discloses that Otto Best, Roberta Armstrong and Alberta Robinson burglarized a house belonging to Mrs. Hannah Melasky and took from it valuable jewelry alleged in the indictment to be worth $675, and that after this was done appellant received it from Frank Kyle and concealed it. The evidence is sufficient to support the finding of the jury that the property was taken from Mrs. Hannah Melasky's house, and received and turned over to Kyle, who in turn passed it to appellant and received money as a consideration for the reception of this jewelry. The jewelry stolen was mainly diamonds in one form or another.
It is contended that appellant at the time he received it did not know it was stolen. Such was appellant's testimony, he being the only witness who testified in his own behalf. But the evidence shows that after he received the property, although under his testimony he may not have known it was stolen at the time he received it, he concealed it, knowing that fact. We are of opinion that this sufficiently makes out a case to justify the verdict of the jury. There are no bills of exception to any ruling or action of the court, either as to the admission or rejection of testimony or charges given. As this record presents the matter we are of opinion that the State has sufficiently made out a case to justify the conviction
The judgment is, therefore, affirmed.
Affirmed.